Title: To George Washington from Middleton Balt, 7 July 1785
From: Balt, Middleton
To: Washington, George



Sir
George Town [Md.] 7th July 1785

By this will Informe you of a Brother in Law of mine who has been bred a Military Enginere in the Tower of London and may Probably understand Something of inland navigation I am Desirous to Know from his Excey and the Directors Whether Such a person would meet with Encourgemt In the proposd Undertaking to render Potomac River navigable and Also what Incouragemet He might meet with from the Gentlemen Directers Heare If Such a Gentlemem Should Be wanting I will Immediately Wrighte him in the Jerseys and what he Knowes Conserning this Buisiness, He is a Compleat Drafsman And if wanted will p[r]oduce a Carector to Satisfacton. I Am Gentlem. Your Most Obt Hubl. Servt

Middleton Balt

